UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. ACE Consulting Management, Inc. (Exact name of registrant as specified in its Charter) DELAWARE 000-50413 98-0407797 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 923 E. Valley Blvd, Suite 103B, San Gabriel, CA (Address of principal executive offices) (626) 307-2273 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated Filero (Do not check if smaller reporting company)Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as (defined in Rule 12b-2 of the Exchange Act). YesxNo o There were 29,640,000 shares of common stock with a par value of $0.001 per share outstanding on April 29, 2010. ACE CONSULTING MANAGEMENT, INC. FORM 10-Q March 31, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition 10 Item 3 Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Control and Procedures 11 PART II OTHER INFORMATION 12 Item 1 Legal Proceedings 12 Item 1A Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 4. Removed and Reserved 12 Item 5. Other Information 12 Item 6. Exhibits 12 12 SIGNATURE PART I – FINANCIAL INFORMATION Item 1. Financial Statements ACE CONSULTING MANAGEMENT, INC. ( A Development Stage Company) Balance Sheets March 31, 2011 December 31, 2010 (Unaudited) ASSETS CURRENT ASSETS: Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accrued expenses $ $ Total Current Liabilities STOCKHOLDERS' EQUITY: Common stock at $0.001 par value: 50,000,000 shares authorized, 29,640,000 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to the financial statements. -1- ACE CONSULTING MANAGEMENT, INC. ( A Development Stage Company) Statement of Operations For the Three Months For the Three Months For the Period from September 19, 2003 Ended Ended (inception) through March 31, 2011 March 31, 2010 March 31, 2011 (Unaudited) (Unaudited) (Unaudited) REVENUE $ - $ - $ OPERATING EXPENSES: Professional fees Compensation - Officers and directors - - Consulting fees - General and administrative expenses Total operating expenses LOSS BEFORE TAXES INCOME TAXES - - - NET LOSS $ $ $ NET LOSS PER COMMON SHARE - BASIC AND DILUTED: $ $ $ Weighted common shares outstanding - basic and diluted See accompanying notes to the financial statements. -2- ACE CONSULTING MANAGEMENT, INC. ( A Development Stage Company) Statement of Stockholders' Equity (Deficit) For the Period from September 19, 2003 (Inception) through March 31, 2011 (Unaudited) Deficit Common Stock, $0.001 Par Value Additional Accumulated during the Total Number of Paid-in Development Stockholders' Shares Amount Capital Stage Equity (Deficit) September 19, 2003 (inception) $ $
